Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 1 of 14 PageID #: 260




                      Exhibit 11
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 2 of 14 PageID #: 261




    U.S. Patent No. 9,680,068




                                  Page 1 of 13
                              Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 3 of 14 PageID #: 262
                                                          U.S. Patent No. 9,680,068: Claim 1
                                               "1. A method of preparing a film, the method comprising:"
    1. A method of preparing a film, the The Samsung Q60R QLED TV is an exemplary LED TV (the “Samsung TV”) that includes a film.
    method comprising:




                                               For example, the Samsung TV includes quantum dots (the “Samsung Quantum Dots”)1.




1
 Upon information and belief, all Samsung QLED TVs listed in Exhibit 6 include the same Quantum Dots and Quantum Dot Enhancement Film. For example, Samsung QLED TV’s
display stack includes a Blue LED and layer of Quantum Dots in a Quantum Dot Enhancement Film.

See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (SAIT, Samsung Electronics), Quantum Dot Forum 2018 Presentation at Slides 11, 16.
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained;
see also e.g., https://www.samsung.com/global/tv/blog/stained-glass-and-quantum-dot-technology/;
see also e.g., https://www.displaydaily.com/article/display-daily/future-of-quantum-dot-display-niche-or-mainstream;
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained.

Samsung’s QD-OLED TV displays operate in substantially the same way in that they are comprised of a Blue OLED and Quantum Dot layer.

See e.g., https://www.cnet.com/news/samsung-reportedly-working-on-quantum-dot-oled-tv-hybrid/.

                                                                                  Page 2 of 13
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 4 of 14 PageID #: 263
                            U.S. Patent No. 9,680,068: Claim 1
                 "1. A method of preparing a film, the method comprising:"




          See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-4k-tvs/43-class-q60-qled-smart-4k-uhd-
          tv-2019-qn43q60rafxza/.




          See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-tv/technology/.

          The Samsung Quantum Dots used in the Samsung TV are nanoparticles.




                                       Page 3 of 13
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 5 of 14 PageID #: 264
                            U.S. Patent No. 9,680,068: Claim 1
                 "1. A method of preparing a film, the method comprising:"




          See e.g., https://news.samsung.com/global/how-qled-achieves-excellence-in-picture-quality;
          See also e.g., https://www.hitechcentury.com/samsungs-next-gen-qled-tv-showcased-at-sea-forum-2017/;




                                      Page 4 of 13
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 6 of 14 PageID #: 265
                            U.S. Patent No. 9,680,068: Claim 1
                 "1. A method of preparing a film, the method comprising:"




          See e.g., https://www.forbes.com/sites/johnarcher/2017/09/19/what-is-qled-and-why-does-it-
          matter/#732982817fb3.




                                       Page 5 of 13
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 7 of 14 PageID #: 266
                            U.S. Patent No. 9,680,068: Claim 1
                 "1. A method of preparing a film, the method comprising:"




          See e.g., https://news.samsung.com/za/why-are-quantum-dot-displays-so-good.




                                      Page 6 of 13
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 8 of 14 PageID #: 267
                            U.S. Patent No. 9,680,068: Claim 1
                 "1. A method of preparing a film, the method comprising:"




          See e.g., https://www.cnet.com/news/quantum-dots-how-nanocrystals-can-make-lcd-tvs-better/.

          The Samsung Quantum Dots are comprised in a Quantum Dot Enhancement Film (QDEF) that is prepared by
          Samsung using a method.




                                       Page 7 of 13
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 9 of 14 PageID #: 268
                            U.S. Patent No. 9,680,068: Claim 1
                 "1. A method of preparing a film, the method comprising:"




          See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
          Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 11.




                                       Page 8 of 13
                           Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 10 of 14 PageID #: 269
                                                          U.S. Patent No. 9,680,068: Claim 1
                            "forming an emulsion comprising a first phase that comprises a first polymer and quantum dots and"
forming an emulsion comprising a         The method used to produce Samsung’s QDEF forms an emulsion comprising a first phase that comprises a first
first phase that comprises a first       polymer and quantum dots.
polymer and quantum dots and
                                         For example, Samsung’s QDEF includes quantum dots.




                                                                    Page 9 of 13
Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 11 of 14 PageID #: 270
                              U.S. Patent No. 9,680,068: Claim 1
"forming an emulsion comprising a first phase that comprises a first polymer and quantum dots and"




             See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
             Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 11
             and 15.

             The quantum dots are placed in an emulsion including a first polymer and the quantum dots.




             See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
             Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 11.

                                          Page 10 of 13
                           Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 12 of 14 PageID #: 271
                                                           U.S. Patent No. 9,680,068: Claim 1
                 "a second phase that comprises a second polymer; depositing the emulsion between gas barrier sheets to form a film; and"
a second phase that comprises a         The method used to produce Samsung’s QDEF forms an emulsion comprising a second phase that comprises a
second polymer; depositing the          second polymer and deposits the emulsion between gas barrier sheets to form a film.
emulsion between gas barrier sheets
to form a film; and                     For example, Samsung’s QDEF emulsion includes a second polymer with Samsung’s quantum dot and first
                                        polymer material.




                                     See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                     Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 11.

                                     On information and belief, the emulsion is deposited between gas barrier sheets to form a film.




                                                                   Page 11 of 13
          Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 13 of 14 PageID #: 272
                                          U.S. Patent No. 9,680,068: Claim 1
"a second phase that comprises a second polymer; depositing the emulsion between gas barrier sheets to form a film; and"




                       See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                       Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 11.




                                                     Page 12 of 13
                           Case 2:20-cv-00038-JRG Document 1-12 Filed 02/14/20 Page 14 of 14 PageID #: 273
                                                       U.S. Patent No. 9,680,068: Claim 1
                                                     "curing the first and second polymers."
curing the first and second polymers. The method used to produce Samsung’s QDEF includes curing the first and second polymers.

                                     For example, on information and belief, the first and second polymers are cured and placed in between gas
                                     barriers, resulting in a film.




                                     See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                     Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 11.




                                                                  Page 13 of 13
